Name: Commission Regulation (EEC) No 1546/80 of 20 June 1980 opening an invitation to tender for the mobilization of common wheat as food aid for the People' s Republic of Bangladesh
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 6 . 80 Official Journal of the European Communities No L 153/ 11 COMMISSION REGULATION (EEC) No 1546/80 of 20 June 1980 opening an invitation to tender for the mobilization of common wheat as food aid for the People's Republic of Bangladesh whereas provision should be made for security to be given to guarantee fulfilment of the obligations arising by virtue of participation in the invitation to tender ; Whereas the French intervention agency should be made responsible for the tendering procedure in ques ­ tion ; Whereas the Commission must be informed quickly of the tenders submitted in response to the invitation and of those accepted by the intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the condi ­ tions for the mobilization of cereals as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 28 May 1980 the Council of the Euro ­ pean Communities declared that by way of Commu ­ nity action it proposed to grant the People's Republic of Bangladesh 104 992 tonnes of common wheat under its 1979/80 food-aid programme ; Whereas an analysis of the state of the cereals market with reference to cereals intervention in France indi ­ cates that the criteria of Article 3 (2) of Council Regu ­ lation (EEC) No 2750/75 should be applied and that the intervention agency of the Member State as speci ­ fied should mobilize the cereals from those stocked in its own stores and should also determine the condi ­ tions of mobilization ; Whereas tenders should be invited for the supply of the product to the port of shipment in the vicinity of the vessel , the goods to be set down at the place nomi ­ nated by the recipient or its agent ; Whereas the contract should be awarded to the tenderer offering the best terms ; Whereas in case it should be impossible for reasons of force majeure to complete the operation in question within the set time limits, it must be made clear who is to bear any costs resulting therefrom ; Article 1 1 . Tenders are hereby invited for the supply by way of Community food-aid action to the People's Republic of Bangladesh of 104 992 tonnes of common wheat. 2 . The tendering procedure shall take place in France in five lots . 3 . The produce shall be taken from the interven ­ tion agency of the French Republic from the stores specified in the Annex. 4. Shipment shall be from a Community port . 5 . The product referred to in paragraph 1 is to be delivered in bulk to the port of shipment in the vicinity of the vessel . The goods must be set down at the place nominated by the recipient country or its agent, the timing of delivery being settled by the tenderer and the recipient country's agent . Article 2 1 . The decision on tenders received in response to the invitation provided for in Article 1 shall be taken on 4 July 1980 . 2 . The closing date for the receipt of tenders shall be 4 July 1980 at 12 noon . (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 188 , 26 . 7 . 1979, p . 1 . (} ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . (&lt;) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . No L 153/ 12 Official Journal of the European Communities 21 . 6 . 80 3 . The notice of invitation to tender shall be published in the Official Journal of the European Communities not less than nine days before the closing date for submission of tenders . Article 3 The contract shall be awarded to the tenderer who makes the most favourable offer. However, if the tenders submitted do not appear to reflect normal market prices and costs, the interven ­ tion agency may cancel the invitation to tender. Article 4 If the tenderer is unable to deliver the goods in compliance with Article 1 (5) on the date given in the notice of invitation to tender as a result of the late availability of the vessels to be used for sea transporta ­ tion, the resulting costs shall be borne by the interven ­ tion agency. Article 5 1 . The tenderer shall give security of a value of 6 ECU per tonne of the product ; the security is intended to guarantee that the operations specified in Article 1 are duly completed . The security shall be forfeited if those operations are not carried out within the prescribed time limit, save as regards quantities not delivered owing to force majeure. 2. The security required under paragraph 1 may be provided in the form of a cash deposit or of a guarantee issued by a credit institution conforming to criteria laid down by each Member State . Article 6 The common wheat referred to in Article 1 must be of fair and sound merchantable quality and corres ­ pond at least to the standard quality for which the reference price is fixed, except that the moisture content shall not exceed 15% . Article 7 1 . The French intervention agency shall be respon ­ sible for operations relating to the invitation to tender provided for by this Regulation . 2 . It shall forthwith communicate to the Commis ­ sion the list of firms which have responded to the invi ­ tation to tender, specifying the terms of each tender, together with the name and business name of the successful tenderer. 3 . On the other hand, if the successful tenderer is established in a Member State other than the one collecting the tenders, and if the product is dispatched through a frontier post of the Member State where the successful tenderer is established, the French interven ­ tion agency shall be responsible for the operation relating to the tendering. 4. The intervention agency shall request the successful tenderer to supply the following informa ­ tion : (a) after each shipment a certificate showing the quan ­ tities dispatched and the quality of the products ; (b) the date of departure of the vessels . The information indicated above shall be forwarded by the intervention agency to the Commission imme ­ diately upon receipt . Article 8 On delivery of the goods at the port of shipment, a handing-over certificate shall be supplied to the successful tenderer, acting as agent for the Commu ­ nity, by the agent of the recipient country or, in the absence of the latter, by the intervention agency of the Member State in whose territory the port of shipment is situated . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1980 . For the Commission Finn GUNDELACH Vice-President 21 . 6 . 80 Official Journal of the European Communities No L 153/ 13 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  BILAG  ANNEX NumÃ ©ro du lot Nummer der Lose Numero della partita Nummer van de partij Partiets nummer Number of lot Port d'embarquement Verschiffungshafen Porto d'imbarco Haven van inlading Indskibningshavn Port of shipment Tonnage Ã mettre en fob Nach fob zu bringende Menge Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid MÃ ¦ngde til levering fob Tonnage fob Nom et adresse du stockeur Name und Adresse des Lagerhalters Nome e indirizzo del detentore Naam en adres van de entrepothouder Lagerindehaverens navn og adresse Address of store Lieu de stockage Ort der Lagerhaltung Luogo di accantonamento Adres van de opslagplaats Lagerplads Town at which stored 1 2 3 4 5 Port de la CommunautÃ © Hafen der Gemeinschaft Porto della ComunitÃ Comunity Port FÃ ¦lleskabshavne Haven van de Gemeenschap 104 992 t dont : davon : di cui : waarvan : deraf : whereof : 20 000 t 10 000 t 5 700 t 59 300 t 9 992 t Sonastock Nantes Magasins ruraux de l'Ouest Saint-Pierre-des-Corps Codep Saint-Pierre-des-Corps Codep Saint-Ouen -l'AumÃ ´ne Cornet et fils 28410 OrgÃ ¨res-en-Beauce Nantes Saint-Pierre-des-Corps Saint-Ouen-l'AumÃ ´ne Saint-Ouen-1'AumÃ ´ne Saint-Nazaire